Exhibit 10.1

 

AMENDMENT NUMBER 1




to the




HAMPSHIRE GROUP, LIMITED 2009 STOCK INCENTIVE PLAN




 




Pursuant to an Action by Unanimous Written Consent of the Board of Directors of
Hampshire Group, Limited, a Delaware corporation, dated as of June 30, 2013,
Section 4(a) of the Hampshire Group, Limited 2009 Stock Incentive Plan (the
“Plan”) is hereby deleted and replaced with the following:




 

(a)

Number of Shares Available for Delivery. Subject to adjustment as provided in
Section 8 hereof, the total number of shares of Stock reserved and available for
delivery in connection with Awards under the Plan shall be 1,880,000. Shares of
Stock delivered under the Plan shall consist of authorized and unissued shares
or previously issued shares of Stock reacquired by the Company on the open
market or by private purchase.




 




In all other respects, the provisions of the Plan shall remain in full force and
effect.




 




 


